DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 and Subspecies (a) in the reply filed on 02/16/2021 is acknowledged.  The traversal is on the ground(s) that a species based on figures is inapplicable to the unity of invention standard for national stage applications. Therefore, the claims related to each species is shown below:
1)    Fig. 1-4c - claims 2-5
2)    Fig. 5 - claim 6
3)    Fig. 6
4)    Fig. 7-8
5)    Fig. 9
6)    Fig. 10-13 - claims 7-10
7)    Fig. 15 - claim 12
8)    Fig. 16-18, 20 - claims 13-15
9)    Fig. 19 - claim 16

a)    Fig. 4a
b)    Fig. 4b - claim 4
c)    Fig. 4c - claim 4


ii)    Fig. 13c-13d - claim 10

A)    Fig. 16, 20
B)    Fig. 17
C)    Fig. 18 - claim 15

 Applicant further argues that a serious burden has not been established. This is not found persuasive because while the searches may overlap to some extent, the search would be burdensome and longer because the examiner would need to search for each distinct invention or variation. Further, the search is only part of the examination process. The examination would further be burdensome because the examiner would be required to apply art and rejections to the additional claims directed towards each distinct and different species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4 and 6-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/16/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a fitting section detachably fitted to the heel section” in line 3. However, claim 1 previously recites “A shoe heel cover for a shoe” in line 1 (emphasis added for clarity). It is not clear if the claim is directed to a combination of a shoe heel cover and a shoe (as indicated by the positively claimed relationship between the cover and shoe recited in line 3), or to the subcombination of a shoe heel cover for use with a shoe (as indicated by the preamble). The claim should be amended to positively recite the shoe, or to delete the positively claimed relationship 
Claim 2 recites the limitation “a latching section that latches to a stepped section formed between the shoe body and the heel section” in lines 1-3. However, claim 1 previously recites “A shoe heel cover for a shoe” in line 1 (emphasis added for clarity). It is not clear if the claim is directed to a combination of a shoe heel cover and a shoe (as indicated by the positively claimed relationship between the cover and shoe recited in claim 2), or to the subcombination of a shoe heel cover for use with a shoe (as indicated by the preamble of claim 1). The claim should be amended to positively recite the shoe, or to delete the positively claimed relationship between the cover and shoe (for example, --a latching section configured to latch to--). For purposes of examination it appears that the claims are directed to the subcombination of a shoe heel cover for use with a shoe.
Claims 3 and 5 depend from rejected claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Combs (US 1,398,627).
Regarding claim 1, Combs discloses a shoe heel cover for a shoe formed of a shoe body and a heel section, comprising: a fitting section (pad 4 and elastic wall 5) detachably fitted to the heel section (page 1, lines 57-77; Fig. 1-3).
Regarding claim 2, Combs discloses a latching section (bead 6) that latches to a stepped section formed between the shoe body and the heel section (page 1, lines 67-77; Fig. 3).

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helwitz (US 1,439,104).
Regarding claim 1, Helwitz discloses a shoe heel cover for a shoe formed of a shoe body and a heel section, comprising: a fitting section (bottom 12 and flange portion 16) detachably fitted to the heel section (page 1, lines 66-100; Fig. 1, 2).
Regarding claim 3, Helwitz discloses that the shoe heel cover comprises one or more suckers (suction cups 15) at least in a bottom surface section of the fitting section (page 1, lines 82-92; Fig. 4).

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US 2013/0042505), herein Hwang.
Regarding claim 1, Hwang discloses a shoe heel cover (heel protector 18a) for a shoe formed of a shoe body and a heel section, comprising: a fitting section (base 20 and side walls 22) detachably fitted to the heel section (paragraphs 0050, 0053; Fig. 2A, 2B).
Regarding claim 5, Hwang discloses that the fitting section is further provided with means for joining (adhesive 24) the fitting section to the heel section of the shoe (paragraph 0056; Fig. 2B, 2G). It is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.